Citation Nr: 1135100	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, specifically arthritis of the right knee, rated under Diagnostic Code 5260 for limitation of flexion, prior to March 19, 2011.  

2.   Entitlement to a separate disability rating for a right knee disability, specifically status post menisectomy, rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, from April 4, 2006.  

3.  Entitlement to a disability rating in excess of 20 percent for a right knee disability, specifically arthritis of the right knee, rated under Diagnostic Code 5260, for limitation of flexion, from March 19, 2011.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1977 until August 1984.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case was previously before the Board in January 2011, at which time the left knee issue was denied and the right knee disability claim was remanded for further development.

As noted in the prior Board decision, the RO issued another rating decision in January 2007, following the August 2006 rating decision in regards to increased rating for the right knee disability claims.  The Veteran filed a notice of disagreement in regards to the later rating decision; however, the Board found that the RO appeared to have treated his claim as having continued since the August 2006 rating decision, that rating decision is the one currently on appeal to the Board.

A June 2011 rating decision has granted a disability rating of 20 percent, from March 19, 2011.  The Veteran has not withdrawn his claim and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to March 19, 2011, the Veteran's right knee disability is not manifested by flexion limited to 30 degrees.

2.  From April 4, 2006, the Veteran's right knee disability is manifested by symptomatic removal of semilunar cartilage.

3.  From March 19, 2011, the Veteran's right knee disability is not manifested by flexion limited to 15 degrees or moderate lateral instability or subluxation.  


CONCLUSIONS OF LAW

1.  Prior to March 19, 2011, the criteria for an evaluation in excess of 10 percent for a right knee disability, for limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2010).

2.  From April 6, 2006, the criteria for a separate 10 percent evaluation, and no higher, for a right knee disability, for symptomatic removal of semilunar cartilage, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2010).

3.  From March 19, 2011, the criteria for an evaluation in excess of 20 percent for a right knee disability, for limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him that the evidence must support a worsening of his disability to substantiate the claim.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, the April 2006 letter also provided notice of the type of evidence necessary to establish an effective date for the disability on appeal.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has submitted statements.  Additionally, the development specified in the prior Board decision has been substantially completed, with the association of additional VA medical records and the provision of a new VA examination, in March 2011, which 
provided specific medical opinions pertinent to the issue on appeal.  [

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees. See 38 C.F.R. § 4.71 (2010), Plate II. The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. However, the VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004). 

Under Diagnostic Code 5260, a 10 percent evaluation would be warranted when flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation for flexion limited to 15 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable evaluation is for assignment when extension is limited to 5 degrees, while a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation when extension is limited to 15 degrees, a 30 percent evaluation when extension is limited to 20 degrees, a forty percent evaluation when extension is limited to 30 degrees, and a 50 percent evaluation when extension is limited to 45 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted with evidence of slight recurrent subluxation or lateral instability. A 20 percent evaluation would be warranted for moderate recurrent subluxation or lateral instability. A 30 percent evaluation would only be warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. In this regard, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability. See VAOPGCPREC 23-97 and VAOPGCREC 9-98. Diagnostic Code 5258 includes consideration of restrictions of motion/instability, and therefore may not be combined with Codes 5257 and those pertaining to limitations of motion. See 38 C.F.R. § 4.14.

Merits of the Claims

On April 4, 2006, the Veteran filed an increased rating claim for his service-connected right knee disorder, rated as 10 percent disabling.  A decision on this claim was initially rendered in an August 2006 rating decision, which is the decision currently on appeal and that denied the Veteran's claim.  The Veteran appealed this decision to the Board.  The Veteran contends that his service-connected right knee disability is more severe than indicated by the 10 percent disability rating provided him prior to March 19, 2011, and the 20 percent disability rating granted him from March 19, 2011, for limitation of motion.

The VA medical records generally indicate continual complaints of, or treatment for, right knee pain.  The Veteran also received physical therapy for his knee

Earlier VA medical records indicated findings of no joint swelling, crepitation, or limitation of motion, such as in December 5, 2005. An April 27, 2006 VA medical record noted knee pain, but noted minimal tender to palpation of the medial joint, with range of motion within normal limits and grossly intact ligamentous stability.

Later VA medical records, such as a June 12, 2008 record noted continued right knee pain.  That examination found the knee to be negative for effusion, tender to palpation over the medial joint line, range of motion of 0-130 degrees, and stable to varus/valgus stress.  The examiner found knee pain with symptoms consistent with meniscus tear and treatment with medication injection.  In a July 22, 2008 VA medical record, the Veteran reported increasing right knee pain, with intermittent locking several times a week.  The examiner found no effusion, mild tenderness over the medial joint line and anterior proximal medial aspect of the tibia, range of motion from 5 degrees to 130 degrees, and stable to varus and valgus stress.  The examiner noted that the MRI showed postoperative changes to the lateral meniscus with mild blunting of the anterior medial meniscus consistent with postoperative changes.  The examiner found degenerative joint disease and noted a prior intra-articular steroid injection.

An August 1, 2008 VA medical record noted range of motion of 125 to 0 degrees with knee pain mostly of the medial patella.  An October 23, 2008 VA medical record noted no joint effusion and knee stability to valgus and varus stress.  

Although July 2006 VA x-ray noted a normal knee, a June 2008 one noted minimal degenerative disease of the right knee.  A June 2008 VA MRI found a sprain of the lateral collateral ligament, posterior horn of the medial meniscus mild blunting, and anterior horn of the lateral meniscus as markedly diminutive.

The July 2006 VA examination noted intermittent right knee pain, with associated stiffness, but no weakness, swelling, heat, redness, or episodes of knee locking up.  He also reported occasional instability, especially when going downstairs.  He reported taking ibuprofen daily and denied flare-ups in knee pain.  The examiner found no erythema, edema, or effusions.  The examiner found flexion from 0 to 130 degrees, extension to 0 degrees; both occurred without pain, though there was a report of point tenderness, which was not worsened with range of motion activities.  The examiner found the gait to be normal, with no additional pain, loss of function, or incoordination with five repetitive knee flexion and extension exercises.  The examiner diagnosed him with minimal degenerative arthritis of the right knee, status post medial meniscectomy.

A November 2008 VA examination noted a report of increased knee pain and locking over the past 3 years, with the locking occurring a number of times a day, and knee treatment with steroid injections.  The Veteran also reported flareups with walking, carrying, and lifting.  He further noted past knee brace use that he had discontinued as unhelpful.  

The November 2008 VA examiner found a range of motion of -5 degrees to 110 degrees, with increasing discomfort at the end of range of motion with repetitions, and tenderness to palpation of the medial and lateral joint lines.  The examiner further noted 5 degrees valgus alignment and a gait that the Veteran shifts weight to the left lower extremity.  The examiner diagnosed status post lateral meniscectomy right knee with degenerative joint disease and medial meniscus tear.

The Veteran received another VA examination in March 2011.  He reported pain, which increased with flareups at least once or twice a week and with certain activities.  The examiner noted that the Veteran's knee pain slowed him down, but did not keep him from work.  He also reported that his leg would sometimes lock up and that he had several injections that did not help for long durations.  

The March 2011 VA examiner found varus deformity.  The examiner found extension lacking 5 degrees and flexion to 90 degrees actively and 100 degrees passively, all with pain.  The examiner found the knee to be stable to varus and valgus stress testing.  The examiner also noted a slight limp due to the Veteran trying and take weight off the right leg.  The examiner found degenerative joint disease of the right knee, and opined that the Veteran has mild to moderate degenerative joint disease at least as likely as not caused by his in-service knee disorder.  The examiner found no instability and opined that he did have some impairment in function and mild interference with employment due to his knee disability, but that he was able to work despite the pain.  The examiner further noted no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  

The record also noted some work restrictions, such as in a July 26, 2005 VA medical record.  A December 7, 2006 VA examination noted that the knee limited him from most functional activities, but was independent in activities of self care. 

Prior to March 19, 2011 

The Veteran was previously rated under Diagnostic Code 5010, arthritis due to trauma which should be rated as degenerative arthritis.  In turn, degenerative arthritis under Diagnostic Code 5003 provides that when limitation of motion is noncompensable under the respective limitation of motion criteria, a 10 percent disability rating is for application for each such major joint or group of minor joints affected by limitation of motion. The Veteran was subsequently granted a 10 percent disability rating, prior to March 19, 2011, under Diagnostic Code 5261 for limitation of extension, based on limitation of motion as degenerative arthritis. The June 2011 rating decision subsequently granted a 20 percent disability rating, apparently based on a grant of an additional 10 percent for pain under DeLuca.  Although the Board notes that the record does not indicate that the Veteran's disability meets the criteria for a 20 percent disability rating, the Board will not interfere with the RO's grant of a 20 percent disability rating, from March 19, 2011.

However, the assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds the record to indicate varying findings of limitation of range of motion, including from 0-130 degrees, 125-0 degrees, and -5 degrees to 110 degrees.  VA standards describe normal range of motion of the knee as from 0 to 140 degrees. See 38 C.F.R. § 4.71, Plate II. Given that the ranges of motion have consistently indicated that the Veteran had a limitation of flexion rather than extension, the Board finds that the more appropriate diagnostic code would be Diagnostic Code 5260 for limitation of flexion.  Indeed, the majority of evidence indicates that the Veteran did not have a limitation of extension at that time and as such, the preponderance of the evidence does not indicate that Diagnostic Code 5261 for extension would be applicable.  

Although the Veteran did have limitation of flexion prior to March 19, 2011, he did not have flexion limited to 45 degrees, indicative of a 10 percent disability rating, under Diagnostic Code 5260.  However, as the July 2006 VA x-ray did note minimal degenerative disease of the right knee, a 10 percent rating would is warranted.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

The Veteran is service connected for a right status post menisectomy as well as right knee arthritis, and has provided numerous reports of pain and tenderness over the medial joint line.  The record thus indicates that the Veteran's right knee disability status post medial meniscectomy was indicative of symptomatic removal of semilunar cartilage.  Thus, the Board finds that a 10 percent disability rating is warranted under Diagnostic Code 5259 from the date of claim for the increase, April 4, 2006.  38 C.F.R. § 3.400(o)(2) (Earliest date as to which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year of such date otherwise, date of receipt of claim).  In this regard, the Board notes that the relevant records with a year from the date of claim consist of the VA medical records dated in December 2005, which revealed no joint swelling, crepitation, or limitation of motion.  It was not until April 2006 that VA medical records indicated symptoms consistent with Diagnostic Code 5259, such as the report of medial joint.  

A 20 percent rating under Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is also not indicated, as the record does not indicated that the Veteran has dislocated his joint or has effusion into it.  

The various VA medical records found the Veteran's knee to be stable to varus and valgus force; however, the Board notes that the Veteran reported that his knee would have occasional instability in the July 2006 VA examination.  In contrast, an earlier April 27, 2006 record found stability to be grossly intact.  Additionally, later VA medical records, such as the July 22, 2008 and October 23, 2008 VA medical records, noted knee stability; the November 2008 VA examination did not note instability of the knee.  To the extent the Veteran's right knee exhibits at least intermittent instability, the evidence does not show that such instability is moderate nature, as would be required to afford the next higher rating of 20 percent under Diagnostic Code 5257 to supplant the current 10 percent rating under Diagnostic code 5259.  The Board points out that under VAOPGCPREC 23-97 and VAOPGCREC 9-98 a separate rating is not possible under Diagnostic Code 5257, as the Veteran has already been granted one under Diagnostic Code 5259, in addition to his separate ratings based on limitation of motion.  

In view of the numerous findings of range of motion of the knee, a rating under Diagnostic Code 5256 for ankylosis is not indicated.  Diagnostic Codes 5262 and 5263, for impairment of the tibia and fibula and genu recuvatum (acquired traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) is also not indicated in the record and thus do not apply.

The Veteran has also put forth credible complaints of pain on use of the joint, during both time periods.  With regard to such complaints, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's right knee disability is likely manifested by some functional limitation due to pain on motion. However, a disability rating greater than the currently assigned 10 percent ratings is not warranted.  Indeed, the Veteran's 10 percent disability ratings, based on range of motion findings and post semilunar cartilage removal, were provided due to his reported knee pain and such ratings contemplates complaints of pain, especially on extended use. There is no showing of any additional functional impairment which would warrant a higher rating for the complaints of pain.  Furthermore, the VA examiners did not find additional functional problems or compensable range of motion findings upon repeated testing.  Therefore, the preponderance of the evidence is against a disability rating in excess of 10 percent for the knee, other than the previously noted separate 10 percent disability rating herein granted under Diagnostic Codes 5003-5260 and 5259. 

From March 19, 2011 

As previously noted, the Veteran was granted a 20 percent disability rating for his service-connected right knee disability based on loss of range of motion, with an additional 10 percent granted under DeLuca for pain, by the June 2011 rating decision, from the date of the March 19, 2011 VA examination.

The March 2011 VA examiner found the Veteran to be lacking 5 degrees of extension and that his flexion was to 90 degrees.  Both limitation of motion findings would warrant noncompensable ratings under Diagnostic Code 5261 for extension and 5260 for flexion.  The record thus indicates that the Veteran has limitation of motion for flexion and extension associated with his degenerative joint disease of the knee.  

As previously noted, the RO previously granted the Veteran a 20 percent disability rating under Diagnostic Code 5261 for extension in the June 2011 rating decision, and the Board has since recharacterized as under Diagnostic Code 5260 for flexion.  A disability rating in excess of 20 percent, however, is not indicated as the Veteran does not have flexion limited to 15 degrees.

The Board notes that the record from March 19, 2011 indicates that the Veteran has noncompensable limitation of extension from that date.  However, since the Veteran does not meet a compensable level of limitation of extension, quantified as extension limited to 10 degrees under Diagnostic Code 5261, a separate disability rating is not warranted for extension. The Board further notes that although a compensable rating was granted based on limitation of flexion due to it occurring with x-ray evidence of arthritis, that 10 percent previously granted encompassed the whole knee's limitation of motion and a separate 10 percent rating for extension is thus not warranted. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010, 5261.  

In the prior part of this decision, the Board granted the Veteran a separate 10 percent disability rating, under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  This is the maximum disability rating available under this rating code.  As such, a disability rating in excess of 10 percent is not indicated. A 20 percent rating under Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is also not indicated, as the record does not indicated that the Veteran has dislocated his joint or has effusion into it.  

Under the circumstances of this case, a higher separate rating might be possible under Diagnostic Code 5257 for moderate recurrent subluxation or lateral instability were met, to supplant the current 10 percent rating under Diagnostic Code 5259.  However, the criteria have not been met; indeed, the March 2011 VA examiner found the Veteran's knee to be stable, thus, not even a compensable rating is indicated.  The Board reiterates that under VAOPGCPREC 23-97 and VAOPGCREC 9-98 the assignment of simultaneous separate ratings under Diagnostic Code 5257 and Diagnostic Code 5259 is prohibited.  

Diagnostic Codes 5262 and 5263, for impairment of the tibia and fibula and genu recuvatum (acquired traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) is also not indicated in the record and thus do not apply.

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206. Taking all of the evidence of record into consideration, the Board finds that the appellant's right knee disability is likely manifested by some functional limitation due to pain on motion. Therefore the currently assigned compensable evaluations are warranted for it.  The Board notes that the separate 10 percent rating contemplates complaint of pain, especially on extended use. There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261. Therefore, the preponderance of the evidence is against an evaluation in excess of 10 percent for extension or symptomatic semilunar removal of cartilage of the right knee.  Additionally, the Veteran was already granted extra consideration for pain by the RO, for his limited knee flexion.

Extraschedular Consideration

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Prior to March 19, 2011, an evaluation in excess of 10 percent for a right knee disability, specifically arthritis of the right knee, rated under Diagnostic Code 5260 for limitation of flexion, is denied.  

From April 4, 2006, a separate 10 percent evaluation, and no more, for a right knee disability, specifically status post menisectomy, rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, is granted, subject to the laws and regulations governing the award of monetary benefits.

From March 19, 2011, an evaluation in excess of 20 percent for a right knee disability, specifically arthritis of the right knee, rated under Diagnostic Code 5260 for limitation of flexion, is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


